Exhibit 10.2

AMENDMENT NO. 2 TO FORWARD SHARE PURCHASE AGREEMENT

This Amendment No. 2 to Forward Share Purchase Agreement (this “Amendment”) is
entered into as of December 13, 2019, by and among Kaleyra, Inc. (f/k/a
GigCapital, Inc.), a Delaware corporation (the “Company”), Kepos Alpha Fund
L.P., a Cayman Islands limited partnership (“KAF”). All capitalized terms used
herein and not defined shall have the meanings ascribed to them in the Purchase
Agreement (as defined below).

Recitals

WHEREAS, the Company and KAF desire to amend the Forward Stock Purchase
Agreement (the “Purchase Agreement”), dated October 1, 2019, as amended on
October 2, 2019, as provided below.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Amendment, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

1.    Amendment to Purchase Agreement.

 

  a.

Section 1.a. of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“a.    Forward Share Purchase. Subject to the conditions set forth in Section 4,
KAF shall sell and transfer to the Company, and the Company shall purchase from
KAF, that number of Shares that the Rights (including the Additional Rights (as
defined below)) convert into upon the closing of the Business Combination at the
following purchase price: (1) $10.70 per Share for the first 102,171 Shares sold
to the Company; and (2) $10.50 per Share for the next 93,676 Shares sold to the
Company (collectively, the “Share Purchase Price”).”

 

  b.

Section 4.c. of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“c.    Open Market Sale. Notwithstanding anything to the contrary herein, the
parties agree that KAF shall after the closing of the Business Combination have
the right but not the obligation to sell its Shares that the Rights convert into
in blocks of at least 25,000 Shares (the “Minimum Block Size Condition”) in the
open market if the sale price exceeds $8.50 per Share, or, without meeting the
Minimum Block Size Condition, KAF shall have the right but not the obligation to
sell any or all of its Shares that the Rights convert into in the open market if
the share price equals or exceeds $10.50 per Share. In furtherance of the
foregoing, KAF shall have the right to sell such Shares at any time provided
that the price received by KAF (not including any commissions due by KAF for the
sale) is at least $10.50 (or at least $8.50 if KAF meets the Minimum Block Size
Condition). In the event that KAF sells any Shares (including and Additional
Shares), as provided in this Section 4.c., at a sale price of less than $10.50,
and provided that KAF meets the Minimum Block Size Condition, it shall provide
notice to the Company within three (3) Business Days of such sale, and such
notice shall include the date of the sale, the number of Shares sold, and
confirmation that the sale price per Share was greater than $8.50, and the
Company shall pay KAF in accordance with KAF’s written instructions an amount
equal to (x) the number of Shares (including any Additional Shares) sold
multiplied by (y) the amount by which $10.50 exceeds the sale price per Share.”

2.    Effect of Amendment. Except as specifically set forth in this Amendment,
all the terms, conditions and covenants set forth in the Purchase Agreement
shall remain unmodified and in full force and effect and are ratified in all
respects.



--------------------------------------------------------------------------------

3.    General Provisions.

a.    After the effective date of this Amendment, any reference to the Purchase
Agreement shall mean the Purchase Agreement as supplemented by this Amendment.
Notwithstanding anything to the contrary in the Purchase Agreement, in the event
of a conflict between the terms and conditions of this Amendment and those
contained within the Purchase Agreement, the terms and conditions of this
Amendment shall prevail.

b.    By signing below, each of the signatories hereto represent that they have
the authority to execute this Amendment and to bind the party on whose behalf
this Amendment is executed.

c.    This Amendment may be executed in two or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the date first set forth above.

 

KAF: Kepos Alpha Fund L.P. By: Kepos Capital LP, its Investment Manager By:  

/s/ Simon Raykher

Name:   Simon Raykher Title:   General Counsel COMPANY: Kaleyra, Inc. By:  

/s/ Dario Calogero

Name:   Dario Calogero Title:   Chief Executive Officer and President

[Signature Page to Amendment No. 2 to Forward Share Purchase Agreement]